                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO: 5:20-CV-504-M

LUZ HERNANDEZ,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )        ORDER
V.                                                )
                                                  )
MOBILE LINK (N.C.) LLC, and,                      )
MOBILELINK NORTH CAROLiNA, LLC,                   )
                                                  )
       Defendants.                                )



       Pursuant to Local Civil Rule 79.2, Plaintiffs Unopposed Motion for Leave to File Under

Seal Docket 22-1 [DE 25] is GRANTED. The Clerk of the Court is directed to maintain under

seal the document at DE 22-1 until further order of the Court. A redacted copy of the document

is filed on the public docket at DE 24-1.

                                :;tt-
       so ORDERED this         /7 day of December, 2020.

                                            ;;;L,;r~~
                                            RICHARD E. MYERS II
                                            UNITED STATES DISTRICT JUDGE




          Case 5:20-cv-00504-M Document 27 Filed 12/17/20 Page 1 of 1
